DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unity 1632, whose contact information can be found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Information Disclosure Statement
	The information disclosure statements submitted on 12/14/2021 and 01/05/2022 have been received and considered.

Status of the Claims
	Applicant’s arguments and amendments on 12/14/2021 have been received and entered into the application.
	Claims 1-5, 7, 10-12, 15, 23-24, 26, 30, and 35-38 are pending.
Claim 1 has been amended. 
Claims 1-5, 7, 10-12, 15, 23-24, 26, 30, and 35-38 are currently under examination.
Rejections and/or objections not reiterated from the previous office action are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied.

Claim Objections
Claims 1, 2 and 11 are objected to because of the following informalities: 
Regarding claim 1, the claim recites “gelprecurser” which appears to be a typographical error for “gel precursor”. 
Regarding claim 2,  the claim recites “gelprecurser” which appears to be a typographical error for “gel precursor”. 
Regarding claim 11,  the claim recites “ins” which appears to be a typographical error for “in”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites in part, “preferably alongside a gel”. The word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required to be part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 11, the claim recites a “gel”. However, claim 1 does not specify a “gel” but instead a “gel precursor”. For compact prosecution, the term has been interpreted as “gel precursor”..
Additionally, claim 11 recites, “if the mesenchymal cells were introduced in step a) in a gel [precursor]”. However, claim 1 step a) recites alternate steps, and only claim 1 step a2) allows for the use of a gel precursor. However, claim 11 as amended suggests that claim 1 step a1) allows for a gel precursor which it cannot because it lacks an open-ended transitional word such as “comprising”. For compact prosecution, claim 11 has been interpreted as referring to claim 1 step a2), specifically.

Regarding claim 12, the claim recites the limitation "the tubular structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim since it depends on claim 1 which does not recite a tubular structure. However, claims 7 and 10 both recite a tubular structure. Amending claim 12 to depend from one of these of these claims would be ameliorative. For compact prosecution, the tubular structure has been interpreted as depending from claim 7.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puleo (Lab Chip, 2009, hereafter “Puleo”) as evidenced by West-Mays (International Journal of Biochemistry and Cell Biology, 2006, hereafter “West-Mays”) and Takezawa (Cell Transplantation, 2004, hereafter “Takezawa”).

In regards to claim 1, Puleo discloses a method of culturing epithelial cells in a microfluidic channel network (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells). Puleo also discloses that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells by perfusion (passing of cells through fluids/liquids) (p3223, column 2, Bilayer microfluidic culture).
Puleo does not explicitly disclose that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. 
However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo discloses that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells likely undergoing further differentiation while in culture. This is further supported by the fact that Puleo discloses that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo discloses that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
Additionally, Puleo discloses that epithelial cells were allowed to proliferate (p3223, Results and discussion, Bilayer corneal epithelial and stromal culture).
However, while Puleo discloses that mesenchymal cells were introduced after epithelial cells (p3223, column 2, Bilayer microfluidic culture), Puleo also discloses that during cell seeding the device was flipped upside down to ensure that the keratocytes would settle directly opposing the apical epithelium (p3223, Bilayer microfluidic layer), and that keratocytes were seeded beneath epithelial cells (p3224, Bilayer corneal epithelial and stromal culture). Therefore, while the order of seeding is reversed, the resulting layers are the same.
Furthermore, it is noted that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s tissues differ, and if so to what extent, from the tissues disclosed by Puleo. Moreover, the cited art taken as a whole demonstrates a reasonable probability that the resulting tissues are either identical, or sufficiently similar, to the claimed tissues.
Additionally, while Puleo discloses that epithelial and mesenchymal cells were initially separated by a membrane, Puleo discloses that the membrane was made of collagen vitrigel (Abstract, p3221). As evidenced by Takezawa, vitrigel is a scaffold reagent made from collagen (p464, Preparation of collagen vitrigels), that can be used to reconstruct organoids in vitro (Abstract, p463), but can be used to as a scaffold for epithelial-mesenchymal models, specifically (p464, column 2, top paragraph, last sentence). Furthermore, Puleo discloses that the collagen membrane can be enzymatically degraded allowing for one layer of cells to directly cover the other (p3225, Sacrificial etching of the collagen membrane through enzymatic degradation).
In regards to the use of a membrane, the claims as amended do not disallow a membrane at all, only that an “artificial porous membrane” is not allowed. The specification of the instant application does not define this phrase specifically, but gives examples of artificial membranes as transwell systems (p10, lines 15-16), which are typically made of plastics, and in regards to the word “artificial” gives examples as “plastic or glass” (p10, line 11). Collagen is found, at least, in the ECM of living organism, therefore it is not “artificial”. Moreover, Puleo specifically discloses artificial (polymeric) membranes are inferior because they lack natural, in vivo-like ECM signaling, and provide limited control over tissue microarchitecture and inadequate cell-cell contact (p3221, column 2, first paragraph). Therefore, Puleo teaches away from using artificial membranes as well.
Furthermore, in regards to claim 35, since Puleo, discloses that mesenchymal cells and epithelial cells obtainable by the method of claim 1 (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells; p3223, column 2, Bilayer microfluidic culture; see claim 1 analysis generally), Puleo discloses a microfluidic cell culture system comprising a microfluidic channel network comprising mesenchymal cells and epithelial cells obtainable by the method of claim 1.
Therefore, Puleo anticipates the invention unpatentable as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 23, 26, 30, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleo in view of Visage (Tissue Engineering, 2004, hereafter “Visage”) and Sip (Lab Chip 2014, hereafter “Sip”) as evidenced by West-Mays, Huang (Tissue Engineering, 2013, hereafter “Huang”), Lee (Biotechnology and Bioengineering, 2007, hereafter “Lee”), and Takezawa.

In regards to claims 1 and 35, Puleo teaches a method of culturing epithelial cells in a microfluidic channel network (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells). Puleo also teaches that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells by perfusion (passing of cells through fluids/liquids) (p3223, column 2, Bilayer microfluidic culture).
Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. 
However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells likely undergoing further differentiation while in culture. This is further supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
Additionally, Puleo teaches that epithelial cells were allowed to proliferate (p3223, Results and discussion, Bilayer corneal epithelial and stromal culture).
However, while Puleo teaches that mesenchymal cells were introduced after epithelial cells (p3223, column 2, Bilayer microfluidic culture), Puleo also teaches that during cell seeding the device was flipped upside down to ensure that the keratocytes would settle directly opposing the apical epithelium (p3223, Bilayer microfluidic layer), and that keratocytes were seeded beneath epithelial cells (p3224, Bilayer corneal epithelial and stromal culture). Therefore, while the order of seeding is reversed, the resulting layers are the same. Additionally, Puleo does not teach that the ordering is particularly critical, and one of ordinary skill in the arts could reorder the seeding from a finite number of options. Also, it is known in the art, that when mesenchymal cells are used as feeder cells they are seeded before the co-culture subtype to provide support for those cells. Furthermore, in living animals, epithelial layers are layered over mesenchymal layers. Therefore, a person of ordinary skill in the arts would be motivated to seed mesenchymal cells first to more closely mimic in vivo conditions.
However, even if it were not obvious for one of ordinary skill in the arts to modify the method of Puleo and place mesenchymal cells into the microfluidic device first, Visage teaches that mesenchymal stem cells were first seeded on transwell inserts, and then when inserts reached 90% confluence bronchial epithelial cells were seeded to the upper side of the membrane (p1427, Attachment and proliferation of MSCs on a transwell insert). 
While Visage does not explicitly teach that transwell inserts were used in the context of a microfluidic device, Sip teaches that tanswell inserts can be useful for tissue generation in microfluidic systems because they can deliver stable, quantifiable gradients over large areas with extremely low fluid sheer to disassociated cells or tissues (Abstract, p1). Therefore, a person of ordinary skill in the art would be motivated to modify the method of Visage and incorporate transwell inserts into a microfluidic system because it would create stable gradients and protect cells, saving time and money. Furthermore, because Sip teaches that transwell devices are specifically compatible with microfluidic systems, it could be done with predictable results and a reasonable expectation of success.
Furthermore, while Puleo and Visage, as suggested by Sip, appear to be using cellular layering, in microfluidic systems, for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Visage teach different tissues, because Puleo and Visage, as suggested by Sip, are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and seed mesenchymal cells before epithelial cells because they could modify the method to fit their particular needs, in regards to tissue type, which would save experimental time and expenses. Furthermore, because Puleo and Visage are in the same technical field of using co-cultures in to make tissues, it could be done with predictable results and a reasonable expectation of success.
Additionally, while Puleo teaches that epithelial and mesenchymal cells were initially separated by a membrane, Puleo teaches that the membrane was made of collagen vitrigel (Abstract, p3221). As evidenced by Takezawa, vitrigel is a scaffold reagent made from collagen (p464, Preparation of collagen vitrigels), that can be used to reconstruct organoids in vitro (Abstract, p463), but can be used to as a scaffold for epithelial-mesenchymal models, specifically (p464, column 2, top paragraph, last sentence). Furthermore, Puleo teaches that the collagen membrane can be enzymatically degraded allowing for one layer of cells to directly cover the other (p3225, Sacrificial etching of the collagen membrane through enzymatic degradation).
In regards to the use of a membrane, the claims as amended do not disallow a membrane at all, only that an “artificial porous membrane” is not allowed. The specification of the instant application does not define this phrase specifically, but gives examples of artificial membranes as transwell systems (p10, lines 15-16), which are typically made of plastics, and in regards to the word “artificial” gives examples as “plastic or glass” (p10, line 11). Collagen is found, at least, in the ECM of living organism, therefore it is not “artificial”. Moreover, Puleo specifically teaches artificial (polymeric) membranes are inferior because they lack natural, in vivo-like ECM signaling, and provide limited control over tissue microarchitecture and inadequate cell-cell contact (p3221, column 2, first paragraph). Therefore, Puleo teaches away from using artificial membranes as well.
Furthermore, in regards to claim 1 and 35, since Puleo, as suggested by Visage and Sip, teaches that mesenchymal cells and epithelial cells were obtained by the method of claim 1, as modified (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells; p3223, column 2, Bilayer microfluidic culture; see claim 1 analysis generally), Puleo, as suggested by Visage and Sip, teaches a microfluidic cell culture system comprising a microfluidic channel network comprising  mesenchymal cells and epithelial cells obtainable by the method of claim 1.
In regards to claim 5, Puleo also teaches that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells by perfusion (passing of cells through fluids) (p3223, column 2, Bilayer microfluidic culture).
In regards to claim 23, Puleo teaches an apical and basal vacuum inlet and an apical vacuum outlet that provides flow through the vacuum network (Figure 1C, p3223).
In regards to claim 26, as above, Puleo teaches that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells (passing of cells through fluids) (p3223, column 2, Bilayer microfluidic culture). While Puleo is silent on whether different types of keratocytes or epithelial cells were added to the same chamber, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas (p3223, Keratocytes). Furthermore, as evidenced by West-Mays bone marrow derived stem cells (also mesenchymal cells) exist in the corneal stroma (p5, Stem cells in the corneal stroma). Therefore, since the keratocytes, as taught by Puleo, were obtained by the dissection and digestion of corneal tissue, and corneal tissue contain bone marrow derived stem cells in addition to keratocytes, barring evidence to the contrary, the mesenchymal cells of Puleo are deemed to comprise different mesenchymal stem types.
In regards to claim 30, Puleo teaches that the compound fluorescein was used to test epithelial permeability in microfluidic channels (p3224, Laser-induced fluorescence (LIF) permeability assay).
In regards to claim 36, Puleo teaches that the keratinocytes covered at least part of the microfluidic network (Figure 2, p3224). Furthermore, as above, Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells are likely undergoing further differentiation while in culture. However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. This is supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence).
Therefore, the combined teachings of Puleo, Visage, and Sip render the invention unpatentable as claimed.



Claims 1-4, 11, 24, 35, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleo, in view of Visage and Sip, as evidenced  by West-Mays, Takezawa, Huang, and Lee, as applied to claims 1, 5, 23, 26, 30, and 35-36 above, and further in view of Jeon (Integrative Biology, 2014, hereafter “Jeon”) as evidenced by West-Mays, Takezawa, Huang, and Lee.
In regards to claims 1 and 35, Puleo teaches a method of culturing epithelial cells in a microfluidic channel network (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells). 
While Puleo also teaches that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells by perfusion (passing of cells through fluids/liquids) (p3223, column 2, Bilayer microfluidic culture), Puleo does not explicitly teach that mesenchymal cells introduced with a gel precursor or were dispersed or suspended in the gel precursor. 
However, Jeon teaches that both that a fibrinogen solution (a gel precursor) was injected into the gel channel and allowed to gelate (p4, top paragraph) and that mesenchymal cells were distributed within the fibrin gel solution at the time of filling (p7, Generation of microvascular networks). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and this provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, and use gel precursors to introduce cells because they could modify the method to fit their particular needs, in regards to cell seeding, and  seed cells in particular arrangements or distribution, saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to the remained of claim 1, as above, Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. 
However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells likely undergoing further differentiation while in culture. This is further supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
Additionally, Puleo teaches that epithelial cells were allowed to proliferate (p3223, Results and discussion, Bilayer corneal epithelial and stromal culture).
However, while Puleo teaches that mesenchymal cells were introduced after epithelial cells (p3223, column 2, Bilayer microfluidic culture), Puleo also teaches that during cell seeding the device was flipped upside down to ensure that the keratocytes would settle directly opposing the apical epithelium (p3223, Bilayer microfluidic layer), and that keratocytes were seeded beneath epithelial cells (p3224, Bilayer corneal epithelial and stromal culture). Therefore, while the order of seeding is reversed, the resulting layers are the same. Additionally, Puleo does not teach that the ordering is particularly critical, and one of ordinary skill in the arts could reorder the seeding from a finite number of options. Also, it is known in the art, that when mesenchymal cells are used as feeder cells they are seeded before the co-culture subtype to provide support for those cells. Furthermore, in living animals, epithelial layers are layered over mesenchymal layers. Therefore, a person of ordinary skill in the arts would be motivated to seed mesenchymal cells first to more closely mimic in vivo conditions.
However, even if it were not obvious for one of ordinary skill in the arts to modify the method of Puleo and place mesenchymal cells into the microfluidic device first, Visage teaches that mesenchymal stem cells were first seeded on transwell inserts, and then when inserts reached 90% confluence bronchial epithelial cells were seeded to the upper side of the membrane (p1427, Attachment and proliferation of MSCs on a transwell insert). 
While Visage does not explicitly teach that transwell inserts were used in the context of a microfluidic device, Sip teaches that tanswell inserts can be be useful for tissue generation in microfluidic systems because they can deliver stable, quantifiable gradients over large areas with extremely low fluid sheer to disassociated cells or tissues (Abstract, p1). Therefore, a person of ordinary skill in the art would be motivated to modify the method of Visage and incorporate transwell inserts into a microfluidic system because it would create stable gradients and protect cells, saving time and money. Furthermore, because Sip teaches that transwell devices are specifically compatible with microfluidic systems, it could be done with predictable results and a reasonable expectation of success.
Furthermore, while Puleo and Visage, as suggested by Sip, appear to be using cellular layering, in microfluidic systems, for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Visage teach different tissues, because Puleo and Visage are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and seed mesenchymal cells before epithelial cells because they could modify the method to fit their particular needs, in regards to tissue type, which would save experimental time and expenses. Furthermore, because Puleo and Visage are in the same technical field of using co-cultures in to make tissues, it could be done with predictable results and a reasonable expectation of success.
Additionally, while Puleo teaches that epithelial and mesenchymal cells were initially separated by a membrane, Puleo teaches that the membrane was made of collagen vitrigel (Abstract, p3221). As evidenced by Takezawa, vitrigel is a scaffold reagent made from collagen (p464, Preparation of collagen vitrigels), that can be used to reconstruct organoids in vitro (Abstract, p463), but can be used to as a scaffold for epithelial-mesenchymal models, specifically (p464, column 2, top paragraph, last sentence). Furthermore, Puleo teaches that the collagen membrane can be enzymatically degraded allowing for one layer of cells to directly cover the other (p3225, Sacrificial etching of the collagen membrane through enzymatic degradation).
In regards to the use of a membrane, the claims as amended do not disallow a membrane at all, only that an “artificial porous membrane” is not allowed. The specification of the instant application does not define this phrase specifically, but gives examples of artificial membranes as transwell systems (p10, lines 15-16), which are typically made of plastics, and in regards to the word “artificial” gives examples as “plastic or glass” (p10, line 11). Collagen is found, at least, in the ECM of living organism, therefore it is not “artificial”. Moreover, Puleo specifically teaches artificial (polymeric) membranes are inferior because they lack natural, in vivo-like ECM signaling, and provide limited control over tissue microarchitecture and inadequate cell-cell contact (p3221, column 2, first paragraph). Therefore, Puleo teaches away from using artificial membranes as well.
Furthermore, in regards to claim 1 and 35, since Puleo, teaches that mesenchymal cells and epithelial cells obtainable were obtained by the method of claim 1, as modified (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells; p3223, column 2, Bilayer microfluidic culture; see claim 1 analysis generally), Puleo teaches a microfluidic cell culture system comprising a microfluidic channel network comprising  mesenchymal cells and epithelial cells obtainable by the method of claim 1.
In regards to claim 2, while Puleo teaches the use of a collagen vitrigel membrane, which formed and took up space in the microfluidic device, and that it can serve as a support for epithelial cells growth and for controlling keratocyte loading (p3222, column 1, second paragraph), Puleo does explicitly teach that collagen vitrigel membrane was inserted as a gel precursor to gelate in the microfluidic network.
However, Jeon teaches that fibrinogen solution (a gel precursor) was injected unto the gel channel and allowed to gelate (p4, top paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as modified by Visage and Sip, and instead of a aqueous medium use a gel precursor because they could modify the method to fit their particular needs, which would create more cellular arrangements, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 3, Puleo teaches that the vitrigen membrane can be sacrificed (p3225, Sacrificial etching of the collagen membrane through enzymatic degradation).
As above, while Puleo teaches the use of a collagen vitrigel membrane, which formed and took up space in the microfluidic device, and that it can serve as a support for epithelial cells growth and for controlling keratocyte loading (p3222, column 1, second paragraph). However, Puleo does explicitly teach that collagen vitrigel membrane was inserted as a gel precursor to gelate in the microfluidic network.
However, Jeon teaches that fibrinogen solution (a gel precursor) was injected into the gel channel and allowed to gelate (p4, top paragraph). While, Jeon is silent on whether the gel was patterned, or removed specifically, the physical nature of using an injection needle would inherently create a pattern, and it is standard laboratory practice to remove injection needles when they are no longer being used.
Furthermore, since Applicant’s disclosure (Specification and claim 3) indicates that retracting a needle after gelation is sufficient to cause the gel to become patterned, and since Jeon carries out this step, the reference method is deemed to inherently pattern the gel by retraction of a needle after gelation.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and instead of a aqueous medium use a gel precursor because they could modify the method to fit their particular needs, which would create more cellular arrangements, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.

In regards to claim 4, Puleo does not explicitly teach that mesenchymal cells introduced with a gel precursor or were dispersed or suspended in the gel precursor. 
However, Jeon teaches that both that that fibrinogen solution (a gel precursor) was injected unto the gel channel and allowed to gelate (p4, top paragraph) and that mesenchymal cells were distributed within the fibrin gel solution at the time of filling (p7, Generation of microvascular networks). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and use gel precursors because they could modify the method to fit their particular needs, and seed cells in specific arrangements, which would create more desirable cellular organization, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.

In regards to claim 11, Puleo teaches that the epithelial cells cover the collagen vitrigel membrane (Figure 3, p3225), and these cells formed a tissue bilayer (Figure 2, p3224). Puleo does not explicitly teach that mesenchymal cells were introduced with a gel precursor which was allowed to gelate in the microfluidic channel.
However, as above, Jeon teaches both that a fibrinogen solution (a gel precursor) was injected unto the gel channel and allowed to gelate (p4, top paragraph) and that mesenchymal cells were distributed within the fibrin gel solution at the time of filling (p7, Generation of microvascular networks). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and introduce cells with gel precursors because they could modify the method to fit their particular needs, in regards to cellular arrangement, which would create more cellular organization, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
Furthermore, as above, Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells are likely undergoing further differentiation while in culture. This is supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
In regards to claim 24, Puleo teaches that the collagen vitrigel is held by the apical vacuum network (Figure 1C, p3223). However, Puleo does not explicitly teach that membrane was introduced as a gel precursor that was allowed to gelate in the microfluidic channel as in claim 1.
However, as above, Jeon teaches both that a fibrinogen solution (a gel precursor) was injected into the gel channel and allowed to gelate (and therefore in direct contact with that microfluidic channel network (p4, top paragraph). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and introduce cells with gel precursors because they could modify the method to fit their particular needs, in regards to method of cell seeding, which would create more desirable cellular distributions, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claims 37-38, Puleo teaches that the keratinocytes covered at least part of the microfluidic network (Figure 2, p3224). Furthermore, as above, Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells are likely undergoing further differentiation while in culture. This is supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
In regards to whether the mesenchymal cells were introduced with a gel precursor and whether the gel was allowed to gelate in the channel while, it should be noted that claim 1 does not require mesenchymal stem cells to be dispersed or suspended in a gel precursor, nonetheless, Puleo does not explicitly teach this step.
However, as above, Jeon teaches a method of using a microfluidic device to create microvascular networks (Abstract, p1). Specifically, Jeon teaches that the method comprised injecting mesenchymal cells into channels containing gel which was allowed to gelate (p4, Cell Culture). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and make use gel precursors to introduce cells because they could modify the method to fit their particular needs, in regards to cell distribution, which would create more cellular organization, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
 Therefore, the combined teachings of Puleo, Visage, Sip, and Jeon render the invention unpatentable as claimed.


Claims 7, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleo, in view of Visage and Sip, and evidenced by West-Mays, Takezawa, Huang, and Lee, as applied to claims 1, 5, 23, 26, 30, and 35-36 above, and further in view of Yeon (Lab Chip, 2012, hereafter “Yeon”) as evidenced by West-Mays, Takezawa, Huang, and Lee.
In regards to claims 7, 10, and 15, Puleo teaches that apical wells, which have a tubular shape, were seeded with keratinocytes (p3223, Bilayer microfluidic culture; Figure 1, p3223). Additionally, Puleo teaches that, with epithelial cells, these cells formed a corneal bilayer (Figure 2, p3224), which is cylindrical, but because it does not have a hollow center is not a tube.
However, Yeon teaches a method whereby endothelial cells and fibroblasts (a mesenchymal cell type) were seeded into a microfluidic device and 3D tubular capillaries formed (p2816. Device design; Figure 3, p2819).
While Puleo and Yeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Yeon teach different tissues, because Puleo and Yeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and make tubular cellular constructs because they could modify the method to fit their particular needs, in regards to tissue shape, which would create more desirable shapes, and saving time and money. Furthermore, because Puleo and Yeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 12, as above Puleo, as suggested by Yeon teaches tubular structure. In regards to when the flow of growth medium through the lumen of the tubular structure is applied, the flow may be uni-directional or bi-directional, Puleo teaches that culture medium was introduced to the microtissue constructs using continuous perfusion through a single inlet port (p3223, column 2, last sentence, and continuing to p3224; Figure 1C, p3223). While Puleo does not use the term “growth medium”, the claim does not define the conditions that would allow a cell to grow. Furthermore, the specification does not define “growth medium” specifically, but states, “Cell culture media must be able to deliver all the nutrients and other compounds that are essential for the growth and/or proliferation of cells” (p12, lines 13-15). Therefore, it appears that culture media can be a growth medium.
Also, Puleo does not specially teach that growth medium flows through the lumen of the tubular structure, since Applicant’s disclosure (specification and claim 12) indicates that a uni-directional or bi-directional flow of growth medium is sufficient to cause the medium to flow through the lumen, and since Puleo, as suggested by Yeon, carries out this step, the reference method is deemed to inherently allow for growth medium flows through the lumen of the tubular structure.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Puleo, Visage, Sip, and Yeon render the invention unpatentable as claimed.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 10-12, 15, 23-24, 26, 30, and 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632